Campbell, J.
Plaintiffs brought proceedings under the statute of 188^ to establish a lien on certain property for the value of lumber claimed to have been sold to *713Nnickrhem and put into a building on tne premises. The case presents a number of serious errors, but, as there is a fatal defect underlying the whole action, we meed refer to no more.
The notice of lien filed with the register has no verification of any kind. The statute positively requires the notice to be verified, amd it cannot be held directory.1 When a person can create a cloud on title by ex parte action, he must at least comply with every statutory condition, and the verification was designed to secure good faith in the attempt to set up a lien, and to prevent such notices from being filed without being protected against malicious and uhfounded assertion. Such a lien, when once filed, must have the effect of preventing the property from sale or other use until the validity of it is determined, and it might be made a means of serious mischief, unless carefully guarded. As there was no valid notice of lien filed, there was nothing to authorize this action.
The judgment must be reversed, with costs of both courts, as there is no basis for a new trial
Champlin and Morse, JJ., concurred.

 Act No. 270, Laws of 1887, section 3.